Citation Nr: 9931036	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-31 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to restoration of a 60 percent rating for low 
back pain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The appellant served on active duty from May 1981 to April 
1985.  This matter comes before the Boar of Veterans' Appeal 
(Board) on appeal of a decision by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  In November 1989, the RO increased a 20 percent rating 
which had been in effect for low back pain to 60 percent, 
effective August 1989.

2.  In an October 1995 rating action the RO reduced the 60 
percent rating for chronic low back pain to 20 percent, 
effective February 1996.

3.  The reduction was made without adherence to applicable 
regulations.


CONCLUSION OF LAW

The criteria for restoration to 60 percent for chronic low 
back pain have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.344, Part 4, Diagnostic Codes 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records show that the veteran 
received intermittent treatment for low back problems.  He 
underwent a medical board evaluation in December 1984 for his 
low back disability.  The report indicates that a CT scan 
conducted in August 1984 showed mildly asymmetric bulging at 
the l4-L5 and mild bulging at the L5-S1.  There was some 
facet hypertrophy at the L5, L5 interspace and to a milder 
degree at the L5, S1.  There was no evidence of a herniated 
disc.  Following the evaluation the diagnosis was chronic low 
back pain with paraspinous spasm and limitation of motion of 
the back.  In May 1985, the RO granted service connection for 
chronic low back pain with paraspinous spasm and assigned a 
20 percent rating under Diagnostic Code 5293.

A VA examination was conducted in September 1988.  At that 
time, the appellant complained of constant low back pain.  He 
was wearing a TENS unit.  He used Canadian crutches to 
ambulate.  X-rays of the lumbosacral spine showed no disc 
abnormality.  Rotoscoliosis to the right of the lumbar spine 
was present.  EMG and nerve conduction studied showed no 
abnormally.  The diagnosis was low back pain claimed as 
secondary to injury-lumbosacral strain.  The examiner render 
an opinion that the appellant's symptoms were greatly out of 
proportion to his physical findings.

A VA examination was conducted in October 1989.  At that 
time, the veteran complained of a steady sharp burning pain 
in the low back, which radiated into the extremities.  He 
reported that he legs occasionally collapsed.  He used 
canadian crutches.  The diagnosis was chronic low back pain. 

In November 1989, the RO increased the 20 percent rating to 
60 percent under Diagnostic Code 5293, effective from August 
1988.

The veteran received treatment at VA facilities in 1993 and 
1994 for several problems, including paraplegia of the lower 
extremities.  A VA neurological examination was conducted in 
February 1995.  The assessment was probable lumbar spinal 
cord contusion with paraparesis.  The examiner indicted that 
there was some inconsistencies in his medical history.  
However, he was weak in his legs and did have increased 
reflex in the legs.  The examiner indicated that a plain x-
ray of the lumbosacral spine was to be conducted and a MRI of 
the thoracolumbar spine ordered by the examining VA 
orthopedist. 

A VA orthopedic evaluation was conducted in February 1995.  
Following the examination the examiner indicated that overall 
that the appellant appeared to be a progressive paraplegic , 
most likely from a cord contusion.  He appeared to be 
legitimate.  It was apparent by the repeated examinations and 
evaluations throughout his chart that there had been some 
question about the validity of his complaints.  A diagnosis 
was not rendered.  X-rays showed no abnormality.

An undated statement indicates that the veteran was examined 
by a VA orthopedist in February 1995 and there was a pending 
MRI.

In an August 1995 rating action the RO proposed reduced the 
evaluation for the chronic low back pain to 20 percent.  The 
RO cited the rating criteria under Diagnostic Code 5295 for 
20 percent and 40 percent ratings.  The RO cited the findings 
of the recent orthopedic examination.  The RO concluded the 
veteran's major disability was a condition, which was not 
service connected.  The RO also denied service connection for 
incomplete paraplegia

Subsequently received was a September 1995 report from a VA 
outpatient clinic.  At that time, it was reported that the 
veteran sustained a lumbar spinal cord injury in 1983 that 
caused paraplegia and a neurogenic bladder.

In an October 1995 rating action the RO reduced the 60 
percent rating for chronic low back pain to 20 percent under 
Diagnostic Code 5295, effective February 1, 1996.  At that 
time the RO indicated the disability did not satisfy the 
criteria for 40 percent.

A statement of the case (SOC) was issued to the veteran in 
March 1996.  The SOC contains 38 C.F.R. § 3.344.  Under 
Reasons and Bases it was stated that the low back pain did 
not satisfy the criteria for a 40 percent evaluation 
(diagnostic code 5295).

A hearing was held at the RO in December 1996.  At that time, 
the veteran reported that his low back pain was worsening.  
He indicated that it radiated down into his ankles.

The veteran was hospitalized at a VA facility later in 
December 1996 for a period of observation and evaluation in 
order to determine the etiology of the paraplegia.  He 
underwent a neurological evaluation, which showed no clinical 
abnormality.  A psychiatric evaluation revealed an impression 
of partially resolved major depression, mild, and 
undifferentiated somatoform disorder.  It was reported that 
an EMG was to be conducted at the outpatient clinic.  The 
diagnosis was observation and examination for paraplegia of 
unknown etiology

He was hospitalized at a VA facility in January 1997 for 
psychiatric problems. He was discharged later in January 1997 
with diagnoses of undifferentiated somatoform disorder and 
major depressive disorder, mild.

A MRI was conducted at a VA facility in April 1997.  The 
impression was no focal disc herniation.  The veteran's 
claims folder was reviewed by a VA neurologist in October 
1997.  The examiner indicated that the April 1997 MRI showed 
no significant pathology.  The impression was no evidence at 
this time of any lumbosacral pathology that could result in 
paraparesis of the lower extremities.  The examiner rendered 
an opinion that the veteran did not have paraparesis of the 
lower extremities 

Analysis

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Diagnostic code 5295 provides for the evaluation of 
lumbosacral strain.  Under this code, when there is 
characteristic pain on motion, a 10 percent rating is 
warranted. A 20 percent evaluation is provided when there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, with loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating of 40 percent (the 
maximum rating) is assigned when the lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
with positive Goldthwait's sign, with marked limitation of 
forward bending in standing position, with loss of lateral 
motion with osteoarthritic changes, or with narrowing or 
irregularity of joint space, or with some of the above with 
abnormal mobility on forced motion.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. A 10 percent rating is provided 
when the disc syndrome is mild.  A 20 percent evaluation is 
assigned when the disc syndrome is moderate, with recurring 
attacks.  A 40 percent rating is provided when the syndrome 
is severe, with recurring attacks, with intermittent relief.  
The maximum rating of 60 percent is provided when the disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, with absent ankle jerks, or with 
other neurological findings appropriate to the site of the 
diseased disc, and with little intermittent relief.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. 38 C.F.R. § 3.344(a).  

The provisions above apply to ratings, which have continued 
for long periods at the same level (5 years or more). They do 
not apply to disabilities, which have not become stabilized 
and are likely to improve. Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating. 38 C.F.R. § 3.344(c).

A review of the August and October 1995 rating actions 
reflects that the reduction from 60 to 20 percent was based 
on the findings of the February 1995 VA examination.  The RO 
determined that the criteria for a 40 percent rating had not 
been met under diagnostic code 5295.  However, there does not 
appear to have been any consideration of whether any 
improvement found was reasonably certain to be maintained 
under the ordinary conditions of life and work as required by 
38 C.F.R. § 3.344.  

In fact, the reduction was implemented prior to the 
completion of the February 1995 orthopedic examination.  The 
pending MRI was not conducted until 1997.  Additionally, the 
orthopedist did not give a diagnosis.  Both the orthopedist 
and the neurologist indicated that the paraplegia was 
probably die to a contusion to the lumbar spine.  The Board 
further notes that subsequent medical records focused on the 
paraplegia of the legs and not the low back pain per se.  The 
veteran during his hearing indicated that his low back pain 
was increasing in severity.

Accordingly, it is the Board's judgment that the failure to 
consider and apply all pertinent provisions of 38 C.F.R. § 
3.344 renders the rating decision void ab initio. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 282 (1992).  Thus, restoration 
of the 60 percent for low back pain is warranted.


ORDER

Restoration of a 60 percent rating for chronic low back pain 
is granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

